Citation Nr: 0921451	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-11 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; Mr. EW


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that rating decision, the RO denied 
service connection for bilateral hearing loss.  The Veteran's 
disagreement with this rating decision led to this appeal.

The Veteran and a Mr. EW (initials used to protect privacy) 
testified before the undersigned Veterans Law Judge in July 
2007.  A copy of the transcript of this hearing has been 
associated with the claims file.  

In September 2008, the Board remanded the appeal in order to 
obtain an additional VA examination in which an examiner 
addressed the etiology of the bilateral hearing loss.

Subsequent to the recertification of the appeal to the Board, 
the Veteran submitted a private medical opinion that 
addressed the etiology of the bilateral hearing loss.  
Therefore, this evidence was not considered by the agency of 
original jurisdiction (AOJ), the RO in this case.  Referral 
to the RO of this evidence is unnecessary, however, as the 
Board grants the benefit sought.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

The evidence is at least is relative equipoise regarding 
whether there is a nexus between the current bilateral 
hearing loss disability and service, to include exposure to 
acoustic trauma.




CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board has considered the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), as the law relates to 
this case.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A.  Herein, the Board finds the 
current record is sufficient to substantiate the claim for 
service connection for bilateral hearing loss.  Given the 
full grant of the issue currently before the Board, it is not 
necessary to address the RO's efforts to comply with the 
VCAA.

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, including an organic disease of the 
nervous system, e.g., sensorineural hearing loss, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a year after service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran contends that he has bilateral hearing loss that 
is attributable to acoustic trauma he experienced during 
service.  In his July 2007 testimony before the Board, the 
Veteran specifically noted exposure during service to the 
noise of firing weaponry, as well as the noise from engines 
during his work as a mechanic.  The Veteran indicated that 
hearing protection was not provided.

Service treatment records include reports of examination 
completed prior to entry into service and at the time of 
separation.  The January 1970 examination, completed prior to 
entrance into service, records the following audiometric 
readings, when converting the American Standards Association 
(ASA) units to International Standard Organization (ISO) 
units:  

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
0
10
0
LEFT
20
0
0
35
30

At the time of the September 1971 separation examination, the 
following audiometric results were recorded:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
--
5
LEFT
5
5
5
--
5

No audiological testing results were recorded at 3000 Hertz.  
The Veteran reported no history of hearing loss on the 
September 1971 report of medical history.


The Veteran underwent a VA audiological examination in 
January 2006.  The examiner documented that he reviewed the 
claims file, noting that service medical records showed that 
the Veteran had a mild hearing loss in the left year at 3000 
Hz and 4000 Hz upon enlistment, but normal hearing 
bilaterally at the time of separation from service.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has cited that threshold levels above 
20 dB indicates some degree of hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

The Veteran reported to the examiner his contentions 
regarding in-service noise exposure.  The examiner wrote that 
the Veteran had hunted with a rifle "only a little" and 
that the Veteran worked after service as a truck driver, a 
farmer, and that he had also worked at a tractor dealership.  
During his Board testimony, the Veteran indicated that he was 
currently working as a small engine repair technician.  

The examiner noted that Veteran had tinnitus that the Veteran 
contended had its onset during service.  Audiometric testing 
also revealed bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
15
55
55
65
LEFT
15
20
55
65
75

The Veteran had word recognition of 90 percent in the right 
ear and 88 percent in the left ear, using the Maryland CNC 
test.

The examiner opined that it was likely that the tinnitus was 
caused or aggravated by noise exposure while in service.  
Later in the examination report, the examiner again opined 
that it was as likely as not that the tinnitus, at least in 
part, was service connected.  Regarding hearing loss, 
however, the examiner found that it was not likely that the 
hearing loss was service connected.  The examiner noted that 
this opinion was based on the clinical experience and 
expertise as a state-licensed audiologist.  The RO 
subsequently granted service connection for tinnitus in the 
January 2006 rating decision that denied service connection 
for bilateral hearing loss.

In the September 2008 remand, the Board found that the 
examiner provided inadequate rationale for his opinion in 
that he did not indicate what in his clinical experience or 
expertise led him to this opinion.  The Board also 
highlighted that the examiner had found, in essence, that the 
Veteran had acoustic trauma in service.  The Board directed 
that a new examination be obtained in which the examiner 
provided an opinion regarding the etiology of the hearing 
loss.  In addition, as some left ear hearing loss was noted 
at the time of entrance into service, the examiner was 
directed to specifically consider whether left ear hearing 
loss was aggravated by service.

The Veteran underwent this additional examination in November 
2008.  The examiner indicated review of the claims file, and 
noted the results of audiometric testing completed during 
service and noise exposure during and after service.  Testing 
completed at this time showed puretone thresholds, in 
decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
20
30
55
60
60
LEFT
15
20
60
65
75

The Veteran had word recognition of 90 percent in the right 
ear and 92 percent in the left ear, using the Maryland CNC 
test.

The examiner opined that it was not likely that the current 
hearing loss in either ear was related to military noise 
exposure.  She found that the slight loss in the left ear at 
3000 and 4000 Hertz at enlistment was likely to be related to 
temporary threshold shift or error, as it was not present one 
year later at the separation.  She opined that exposure to 
either impulse sounds or continuous exposure can cause a 
temporary threshold shift, with this disappearing 16 to 48 
hours after exposure to loud noise.  The examiner indicated, 
however, that impulse sounds may also damage the structure of 
the inner ear resulting in an immediate hearing loss.  She 
explained that continuous exposure to loud noise can also 
damage the structure of the hair cells resulting in hearing 
loss.  The examiner continued that if the hearing does not 
recover completely from a temporary threshold shift, a 
permanent hearing loss exists, but since the damage is done 
when exposed to noise, a normal audiogram subsequent to the 
noise exposure would verify that the hearing had recovered 
without permanent loss.

Recently, the Veteran has submitted a January 2009 letter 
from a board certified private doctor of audiology.  He wrote 
that the Veteran first noticed constant tinnitus in the early 
1970s.  The doctor of audiology documented review of some 
service records.  The doctor of audiology also reported the 
Veteran's noise exposure history and referenced findings from 
a recent audiogram.  He opined that "[i]t was quite likely 
that the noise exposure [the Veteran] suffered during his 
military service was the beginning of his hearing loss and 
tinnitus", noting that the "type and degree of hearing loss 
was consistent with noise induced hearing loss."

Analysis

The Board finds that service connection for bilateral hearing 
loss is warranted.  The record indicates that the Veteran has 
a current bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385.  The question to be answered is whether this current 
hearing loss is attributable to an incident of service.

The Board first notes that the reports of medical examination 
of record do not indicate that the Veteran had hearing loss 
disability at the time of separation from service. 38 C.F.R. 
§ 3.385.  See Hensley v. Brown, 5 Vet. App. at 157.  The 
Board notes, however, that no reading was taken at 3000 
Hertz, and this is one of the levels at which the Veteran was 
found to have a hearing loss at the time of entrance.  
Further 38 C.F.R. § 3.385 does not preclude an award of 
service connection for a hearing disability established by 
post-service audiometric and speech-recognition scores, even 
though hearing was found to be within normal limits on 
audiometric testing at the time of separation from service.  
See Hensley v. Brown, 5 Vet. App. at 159.

In this case, service connection for tinnitus was granted 
based, in essence, on the finding that the Veteran 
experienced excessive noise exposure in service.  In the 
January 2006 VA examination in which the examiner provided a 
positive opinion regarding tinnitus, he provided a negative 
opinion regarding hearing loss.  The examiner indicated that 
the basis of his opinion was his clinical experience and 
expertise as a state-licensed audiologist.  The Board has 
previously noted that this is an inadequate rationale.  As 
this opinion is supported by inadequate rationale, this 
opinion is of little or no probative value.  

Subsequent to the September 2008 Board remand, reports of the 
November 2008 VA examination and the January 2009 private 
opinion obtained by the Veteran have been added to the claims 
file.  In the November 2008 VA examination report, the 
examiner opined that it was not likely that the hearing loss 
was due to service, while in the January 2009 private 
opinion, the doctor of audiology opined that such a nexus was 
quite likely. 

Thus, upon review of the record, the Board finds that there 
is both competent medical evidence that supports the 
contended nexus and evidence that weighs against such a 
nexus.  In recognition of this evidence that weighs both for 
and against the claim, and cognizant that in-service acoustic 
trauma has been effectively conceded, the Board finds that 
the evidence is at least in relative equipoise regarding 
whether the current bilateral hearing loss disability is 
attributable to service.  Therefore, the claim for service 
connection for bilateral hearing loss is granted.  

Thus, resolving all reasonable doubt in the Veteran's favor, 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.385. 




ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


